Your Excellency, Mr. Volkan Bozkir, I extend congratulations on your election to the Presidency of this 75th Session of the General Assembly.
I also commend your predecessor, His Excellency Mr. Tijjani Muhammad-Bande, for maintaining the focus on social justice and climate action as critical elements of the Decade of Recovery.
Your Excellency, during your term of office, you can be confident of Jamaica’s continued commitment to the global recovery effort through a multilateral approach to finding viable solutions to the pandemic.
Mr. President,
Jamaica welcomes the significance and timeliness of this special theme to commemorate the 75th UN General Assembly. Indeed, the future to which we aspire is contingent on an effective and renewed multilateral system, in which the United Nations must play a pivotal role.
Prior to the advent of the pandemic, Jamaica had been recording significant progress in our pursuit of economic independence, through macro-economic stability, reduction in our high levels of public debt, poverty alleviation, human capital formation and increased employment opportunities, while protecting the vulnerable in our society.
This placed us in a position to implement an initial social and economic stimulus programme, in addition to our early response to control the spread of the coronavirus and to treat those infected.
However, our economy now faces the triple challenges of reduced revenues, increased health and social expenditures, and an ongoing climate crisis, which threatens to undo years of hard-won development gains.
Mr. President,
The pandemic has highlighted pre-existing vulnerabilities and multiple structural weaknesses within our economies - large and small, rich and poor - and clearly demonstrated the systemic nature of risk worldwide.
The great differences lie however, in our respective abilities to mitigate the development reversals arising from the multi-faceted impact of the pandemic, and to recover stronger.
Developing countries must therefore devise strategies to respond effectively. We must rebalance our economies and rethink the nature of global cooperation so that we not only recover stronger but position ourselves to become more resilient to future systemic shocks.
The COVID-19 pandemic has highlighted the interconnectedness and interdependence of our world. It has underscored the need for strengthened and renewed multilateralism. As we strive to respond and recover stronger, we must re-imagine the way nations cooperate. Persistent global problems require consistent cooperation to achieve strategic global solutions.
Small Caribbean States, which are designated as middle-income countries, but whose small economies are largely dependent on one or just a few industries, are most deeply affected by this crisis. They urgently need increased access to concessional and non-concessional financing, given their limited fiscal space, reduced availability of public resources for investment and the struggle to attract private investment.
We see access to international development finance and the establishment of special funds to complement our response, as an imperative and we endorse the Secretary-General’s call for solidarity. I therefore, convey Jamaica’s sincere appreciation to the United Nations for establishing its COVID-19 Response and Recovery Fund and encourage donor countries to contribute.
This Fund represents an excellent example of the effectiveness of multilateralism at work. Its inclusion of vulnerable middle income countries recognizes the reality that if one member of the global community fails, the potential exists for all others to be impacted. The entire international community will therefore reap benefits from the support provided.
An area which requires particular support from such a fund or similar cooperation mechanism is the “digital divide”. The pandemic has forced schools and workplaces to close and people to practice social distancing. The internet has become our public square to meet and access critical information. However, approximately half of the world’s population is still not connected to the internet. With school, work, healthcare, commerce and religious worship going online, persons without access to a reliable internet connection may be marginalised and disconnected entirely. Now more than ever before it is imperative that the “digital divide” not only be closed, but that countries are enabled to provide universal access to connectivity as well as the tools to allow their societies and economies to capture the power of digital technologies.
Universal, secure and affordable connectivity is essential for greater participation in the global digital economy and for the attainment of inclusive and sustainable development. The pandemic has greatly accelerated the adoption of digital technologies and has provided developing countries in particular with an opportunity to leapfrog to a more digital economy. We call on the global community to respond with increased bi-lateral and multi-lateral cooperation in this area which promises exponential increase in human capacity and economic dividends.
We are heartened by the understanding, cohesion and clarity for action displayed by the G20 Digital Economy Ministers in their July 2020 Declaration, the UNSG’s High Level Panel on Digital Cooperation and last month’s Report of the Task Force on Digital Financing of the SDGs. All hands and ideas must be on deck for our national and collective digital resilience.
Mr. President,
Myself as co-convener of the High Level Event on Financing for Development in the Era of COVID-19 and Beyond, along with Secretary-General Guterres and Prime Minister Trudeau, remain committed to facilitate the process of developing concrete global solutions and actions to enable countries to respond and recover better from what the Secretary-General refers to as the world’s first “development emergency”. On September 29, when we convene the Second High Level Event, leaders will have an opportunity to highlight the collective measures they deem most effective for resolving the crisis and to also put forward recommendations for United Nations support. We look forward to hearing the actions proposed, including, those related to the closure of the “digital divide” with a view to enabling robust and resilient recovery.
Mr. President,
We note with grave concern, UN reports that women and girls continue to face discrimination globally, and that there are persistent gaps in their participation in economic activity, decision making and political leadership. We have seen that the pandemic has deepened socio-economic inequalities and disproportionately impacted women and girls, leading to increased exposure to domestic violence and loss of livelihoods.
We are taking measures to ensure that our national recovery efforts include a gender perspective and harness the full potential of all members of society as leaders, innovators and agents of economic, social and environmental change.
We are committed to furthering our engagement with the UN and our international partners to implement the Spotlight Initiative and to increase our advocacy through mechanisms such as the Groups of Friends on: Women’s Economic Empowerment, Gender Parity, and Women, Peace and Security.
Mr. President,
There is no doubt that the COVID-19 pandemic has propelled the United Nations to a critical crossroads. It has exposed and exacerbated the gross inequalities that still exist. It has further reinforced the need for the international community to scale-up cooperation to respond to the growing and deepening health crisis.
The rapid spread of the novel coronavirus is exerting immense pressure on health-care systems globally, many of which were already under stress. It has compounded existing disparities in health, and increased the risks for the vulnerable, particularly the elderly and persons requiring medical care for non-communicable diseases (NCDs). Given our limited fiscal space we have adopted a whole of government approach to the pandemic, while mobilizing the support of all our citizens.
The pandemic has brought to the fore the importance of investing in NCDs prevention and care. Bridging the investment gap for prevention and treatment of NCDs must therefore be an essential pillar for our response to the pandemic and health security. We thank our bilateral and international partners including PAHO/ WHO, for their invaluable support and advice in our efforts to address this health crisis and its socio-economic impact.
As the international community works in earnest to develop a COVID-19 vaccine, Jamaica welcomes efforts aimed at accelerating the equitable access to vaccines, diagnostics and therapeutics. We believe that the ambition to expedite development of these tools must be matched with a determination to ensure that they are safe, effective and accessible to all.
Mr. President,
In keeping with our commitment to the full realization of the 2030 Agenda for Sustainable Development, Jamaica is deeply invested in finding solutions at the national, regional and multilateral levels to respond effectively and decisively to this pandemic. The immense challenges demand that, as a global community, we combine our efforts in a sustained and coordinated manner to identify opportunities for effective remedial action.
As we seek to create the future we want, we must summon our energies, talent and resources, to combat this global crisis with fortitude. We must, Mr. President, act collectively, decisively, and immediately. Our decisions now will determine the kind of future we create. Let us, together, do the right thing!
I thank you.